NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0616n.06

                                           No. 09-3545                                    FILED
                                                                                      Sep 16, 2010
                          UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


AMADOU OUMAR LY,                                  )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES BOARD OF IMMIGRATION
ERIC HOLDER,           Jr.,   United    States    )   APPEALS
Attorney General,                                 )
                                                  )
       Respondent.                                )
                                                  )
                                                  )

Before: GIBBONS and KETHLEDGE, Circuit Judges; and SARGUS, District Judge.*

       JULIA SMITH GIBBONS, Circuit Judge. Petitioner Amadou Oumar Ly appeals from

a decision of the Board of Immigration Appeals (“BIA”) denying his motions for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”). For the

reasons that follow, we deny Ly’s petition for review.

                                                 I.

       Ly, allegedly a native and citizen of Mauritania, requests review of his application for asylum

to escape the torture and persecution that he purportedly experienced in Mauritania between 1989

and 2000. In his first asylum application filed on June 28, 2001, Ly claimed that he had been an




       *
          The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern
District of Ohio, sitting by designation.
Ly v. Holder
No. 09-3545

active member of the Gatta Association of Culture and had voted for the opposition party (“the

UFD”) in 1992 and 1997. He also claimed that he was attacked and imprisoned one time because

of his support for the UFD and because of his Fulani race. With regards to this first application, Ly

later testified that he cannot read or write English, Fulani, or French, and therefore had a layperson

fill out his initial application for him after Ly provided the person with a few bare facts.

        Ly eventually amended his asylum application on June 22, 2006—approximately five years

later. This time, Ly claimed that he had been arrested a total of eight times while in Mauritania, each

time because white Moor soldiers demanded money from him. He did not claim that he was arrested

because he was Fulani, because of any political activities, or because he was not Mauritanian.

        Between the time Ly filled out his asylum application and the day of his hearing, Ly met with

an asylum officer. The notes taken by the asylum officer during that meeting indicate that Ly stated

he had been arrested three times. Ly purportedly offered different reasons than he had previously

offered to the government for these three arrests. The IJ admitted this evidence for impeachment

purposes.

        At the hearing before the IJ, Ly’s testimony was not consistent with either his first asylum

application, the amended asylum application, or the asylum officer’s interview notes. Rather, Ly

claimed at the hearing that military officers came to his shop five times, beat him, and took him to

a military camp because “[t]hey told me I was not Mauritanian, I was a Senegalese.” Ly further

testified that each of the five times he was arrested, he had to pay the military officials to secure his

release. Ly showed the court multiple scars and markings on his body as evidence of military torture.



                                                   2
Ly v. Holder
No. 09-3545

       Ly’s testimony contained several other inconsistencies. For instance, Ly testified that his

older brother lives in France and that his younger brother served in the Mauritanian military but died

in 1990. However, when questioned by the government on cross-examination, Ly was unable to

provide the court with any details concerning his brother’s position as sergeant major, which he

allegedly held before he was killed at the age of twenty. Ly provided the court with a birth certificate

and claimed initially that it was the original given to him by his parents and that he had possessed

it since birth. However, on cross-examination the government asked Ly why the certificate was

dated November 26, 2000. Ly then changed his testimony and claimed that he had left his original

in his rush to leave Mauritania and had received this replacement, which a friend had obtained

“through one of his friends who works for the government.”

       Ly was also questioned about three letters he offered as exhibits: one from a person he

claimed to be his friend, one from the person Ly claimed to be his brother, and the third from the

person Ly claimed to be his wife. All of the letters were written in French—a language that Ly

claims he cannot read. When asked why these people wrote letters to him in a language that he could

not read, Ly responded, “[w]ell, they probably don’t understand it that some people who will read

it to me, and explain it to me.”

        Ly introduced the first letter—allegedly sent from his brother in France—to support his

claim that he feared persecution upon return to Mauritania. The letter warns Ly not to return to

Mauritania and asserts that two of Ly’s friends are being detained by the Mauritanian military. When

asked about these individuals, Ly claimed they were his relatives. But when the government then

asked Ly why he previously testified that he did not have any living relatives in Mauritania, Ly only

                                                   3
Ly v. Holder
No. 09-3545

explained: “Earlier you did not talk, mention the letter, so I did not talk about them.” The

government then questioned Ly regarding the two letters allegedly sent from his wife and friend

living in Senegal. The letters tell Ly not to return to Mauritania because the military is looking for

him. Ly could not explain, however, how his wife and friend in Senegal could know that the

Mauritanian government was looking for Ly in Mauritania.

       After hearing the testimony and observing Ly’s behavior, the IJ found Ly to be not credible.

Specifically, the IJ found:

       [Ly’s] testimony was vague in places, non-responsive, and evasive in places on cross-
       examination, implausible in other places, internally inconsistent in still other places,
       not consistent in places with one or both of his written asylum applications, and not
       consistent in other places with what he told the asylum officer at his interview.
       Particularly on cross-examination, the respondent did not appear to answer all
       questions sincerely and forthrightly.

The IJ supported its adverse credibility determination with several specific examples. First, the IJ

found Ly’s accounts regarding his arrests by the Mauritanian military to be inconsistent. The IJ

found it implausible that Ly claimed to have been arrested one time in his original asylum

application, three times in his interview with an asylum officer, eight times in his second asylum

application, but then five times in his in-court testimony before the IJ.

       Second, the IJ found Ly’s testimony implausible and inconsistent as to the reasons why he

was arrested by the Mauritania military. Ly claimed that he was arrested first for supporting the

opposition party, then because of his race, then because he was from Senegal and not Mauritania,

and finally because the military wanted money from him. The IJ found that Ly did not adequately

reconcile the discrepancies in his testimony and that Ly offered no other evidence aside from his own


                                                  4
Ly v. Holder
No. 09-3545

inconsistent statements linking his scars, burns, and other injuries from the alleged arrests to any

action by the military on account of his race or ethnicity.

       Third, the IJ noted the discrepancy regarding his family and personal records. The IJ found

it inherently implausible that Ly could grow up with his brother, live in the same house with him,

and not remember what year he left for the military. The IJ found it difficult to comprehend how

Ly’s brother could earn such a high rank as sergeant major before he died at twenty years of age.

Because Ly struggled to give the court any details about his brother, the court found it possible that

the person Ly claimed to be his brother was in fact not related to him at all. These concerns about

Ly’s personal family history were compounded by his inconsistent account of the authenticity of his

birth certificate. As a result of Ly’s inconsistent testimony, and his failure to explain those

discrepancies, the IJ found that Ly lacked credibility and therefore denied his application for asylum.

       Because of Ly’s lack of credibility, the IJ held that Ly failed to meet his burden that he

“suffered past persecution in Mauritania on the account of his race, his ethnicity, or on account of

any other protected ground.” The IJ found further that Ly did not provide sufficient independent

evidence to show his injuries were caused by the Mauritanian military. The IJ reasoned that even

if the letters from Ly’s brother in France and his wife in Senegal were authentic, they did not show

past persecution by the Mauritanian government.

       In the alternative, the IJ found that even if Ly had suffered past persecution, the political

conditions in Mauritania had fundamentally changed and therefore Ly had no objectively reasonable

risk of future persecution should he return to Mauritania. The IJ noted that the former President

Taya of Mauritania was replaced in a bloodless coup in 2005 and that Mauritania held free and fair

                                                  5
Ly v. Holder
No. 09-3545

elections in 2006 and 2007. The IJ also found that the same letters that failed to say Ly suffered past

persecution also failed to establish a well-founded fear that persecutory action would more likely

than not be taken against Ly upon return.

       Because Ly had not met his burden to receive asylum, the IJ found that he necessarily failed

to meet the higher burden for withholding of removal and denied that claim as well. The IJ further

held that Ly failed to meet his burden of proof for protection under CAT, finding that Ly did not

show that he would more likely than not be tortured upon his return to Mauritania.

       Lastly, the court denied Ly’s claim for voluntary departure. The IJ ruled that Ly did not show

that he had any valid travel documents or that he had valid travel documents upon his arrival in the

United States. Furthermore, the court found that he did not show that he could obtain valid

documentation to depart from the United States.

       The BIA dismissed Ly’s appeal, concluding that the IJ did not clearly err in its finding that

Ly lacked credibility and that Ly did not meet his burden to establish that he had been persecuted by

the Mauritanian military as a result of his race. The BIA further found that even if Ly was credible

and that he did establish past persecution, “conditions in Mauritania have changed to such an extent

that the respondent no longer has a well-founded fear of persecution.” The BIA held that the

discrepancies surrounding Ly’s arrests were significant facts “because they relate to the central

incidents of the claim.”      The BIA cited the general “conspicuous, inadequately-explained

discrepancies in the respondent’s testimony and between his testimony and his asylum application.”

For this reason and the reasons given by the IJ, the BIA affirmed the IJ’s adverse credibility

determination. The BIA found no error in the IJ’s decision denying his application for asylum and

                                                  6
Ly v. Holder
No. 09-3545

withholding of removal. The BIA further found that Ly provided no substantial evidence to suggest

that he was tortured in the past in Mauritania, or that, if he returned, he would be tortured in the

future.

          Finally, the BIA addressed the evidentiary issues regarding the IJ’s decision to admit the

asylum officer’s interview notes for impeachment purposes. The BIA noted that the Federal Rules

of Evidence do not apply in Immigration hearings and that an IJ “may receive into evidence any oral

or written statement which is material and relevant to any issue in the case.” The BIA concluded that

the IJ did not err by admitting the materials for impeachment purposes only.

                                                  II.

          “Where the BIA reviews the immigration judge’s decision and issues a separate opinion,

rather than summarily affirming the immigration judge’s decision, we review the BIA’s decision as

the final agency determination. To the extent the BIA adopted the immigration judge’s reasoning,

however, this Court also reviews the immigration judge’s decision.” Khalili v. Holder, 557 F.3d

429, 435 (6th Cir. 2009) (internal citations omitted). The court reviews questions of law de novo

and administrative factual findings by the IJ and BIA under the deferential “substantial evidence”

standard. Id. Under this standard, findings of fact are “conclusive” unless “any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see also

Koulibaly v. Mukasey, 541 F.3d 613, 619 (6th Cir. 2008). “Facts relevant to . . . [the] denial of

asylum applications, withholding of removal, and the CAT are all reviewed under this same

standard.” Koulibaly, 541 F.3d at 619.



                                                  7
Ly v. Holder
No. 09-3545

                                               III.

       Ly argues that the IJ erred in making an adverse credibility finding. The law requires that

an applicant for asylum must establish that he is a “refugee.” 8 U.S.C. § 1158(b)(1). A refugee is

a person who is “unwilling or unable to return to” his country “because of persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). The applicant for asylum has the

burden proving that he is a “refugee.” 8 U.S.C. § 1158(b)(1)(B)(i). The applicant’s testimony, “if

credible, may be sufficient to sustain the burden of proof without corroboration.” 8 C.F.R.

§ 1208.13(a) (emphasis added). Proof of past persecution offered by the applicant “raises a

rebuttable presumption of a well-founded fear of persecution.” Mohammed v. Keisler, 507 F.3d 369,

371 (6th Cir. 2007) (citing 8 C.F.R. § 208.13(b)(1)). However, the government has an opportunity

to rebut this presumption if it can show by a preponderance of the evidence that

       conditions in the applicant’s country have changed to such an extent that the
       applicant no longer has a well-founded fear of being persecuted upon return. The
       [government] must do more than show that circumstances in the country have
       fundamentally changed; [it] must also show that such change negates the particular
       applicant’s well-founded fear of persecution.

Ouda v. INS, 324 F.3d 445, 452 (6th Cir. 2003) (citations omitted); see also 8 C.F.R.

§ 208.13(b)(1)(i)(A). When the government rebuts the presumption, an applicant “must demonstrate

a well-founded fear of future persecution notwithstanding the changed country conditions.”

Mapouya v. Gonzales, 487 F.3d 396, 412 (6th Cir. 2007) (citation and internal quotation marks

omitted).



                                                8
Ly v. Holder
No. 09-3545

       To demonstrate a well-founded fear of persecution, the applicant must satisfy both a

subjective and an objective component: “[T]he [applicant] must actually fear that he will be

persecuted upon return to his country, and he must present evidence establishing an ‘objective

situation’ under which his fear can be deemed reasonable.” Pilica v. Ashcroft, 388 F.3d 941, 950

(6th Cir. 2004) (citation omitted). This standard does not require that an applicant “show that he

probably will be persecuted if he is deported; ‘one can certainly have a well-founded fear of an event

happening when there is less than a 50% chance of the occurrence taking place.’” Id. at 950–51

(quoting INS v. Cardoza-Fonseca, 480 U.S. 421, 431 (1987)).

                                                 A.

       Our first step is to review whether the record supports the IJ’s adverse credibility finding.

Ly argues that, because his initial asylum application was prepared by a layperson, discrepancies

between the application and his in-court testimony (1) cannot be substantive evidence, and (2) cannot

be a basis for the IJ’s adverse credibility finding. Further, Ly argues that the BIA upheld the IJ’s

adverse credibility ruling by considering only Ly’s inconsistent testimony concerning the number

of times he was arrested. Ly asserts that a discrepancy in the number of times he was arrested does

not amount to a material inconsistency. To support his point, Ly contends that “[t]he circumstances

surrounding the application process do not often lend themselves to a perfectly complete and

comprehensive recitation of an applicant’s claim to asylum or withholding, and that holding

applicants to such a standard is not only unrealistic but also unfair.” Illeana v. INS, 106 F. App’x

349, 352 (6th Cir. 2004) (quoting Secaida-Rosales v. INS, 331 F.3d 297, 308 (2d Cir. 2003)). Even

assuming that a layperson drafted his first application for him, and assuming that Ly did not have

                                                  9
Ly v. Holder
No. 09-3545

the opportunity to finish telling this person his whole story or read or correct what that person had

written, Ly’s claim that his testimony was on the whole credible still falls short.

        Ly’s inconsistent testimony is significant and central to the IJ’s adverse credibility finding.

Ly failed to explain why several facts, including the number of arrests, in both of his applications

did not match the asylum officer’s notes, why none of those documents matched his in-court

testimony, or even why his in-court testimony on direct examination did not match his testimony on

cross-examination. Ly further failed to assert consistently the reason for his repeated arrests. His

asylum application stated that he was arrested because he was Fulani, but in court he testified that

the military thought he was Senegalese, not Mauritanian, and that they wanted money from him. His

testimony regarding the authenticity of his birth certificate is inconsistent, if not entirely

unbelievable. Ly’s testimony regarding his family history and language abilities was similarly

riddled with inconsistencies. Ultimately, Ly had multiple opportunities to set his record straight

regarding facts central to his claim but failed to do so. Ly not only failed to establish a clear record,

but he changed his assertions so many times that it is difficult to say with certainty which one of his

factual accounts is the truth. The IJ’s adverse credibility finding was not contrary to substantial

evidence. Further, although the BIA specifically mentioned the number of arrests as a reason for its

holding, it affirmed the IJ’s ruling based on “conspicuous, inadequately-explained discrepancies in

the respondent’s testimony and between his testimony and his asylum application.” Thus, the BIA’s

ruling was not as narrow as Ly suggests.

        Because Ly was found to be not credible, he cannot establish past persecution in Mauritania.

See Vakeesan v. Holder, 343 F. App’x 117, 124 (6th Cir. 2009) (“To the extent [that the petitioner’s]

                                                   10
Ly v. Holder
No. 09-3545

underlying asylum claim is based on past persecution, h[is] claim is precluded by the IJ’s previous

adverse credibility determination.”). Ly offers no independent proof of the arrests he claims to have

endured, and the IJ was correct not to find past persecution based on his testimony alone. Since Ly

did not establish that he suffered past persecution, no rebuttable presumption of fear of future

persecution exists in this case. See id. at 126 (“Absent the accounts of past persecution, the record

is devoid of any evidence to suggest that [the petitioner] faces a reasonable possibility of being

singled out individually for persecution . . . .” (citing Zhang v. Mukasey, 543 F.3d 851, 854–55 (6th

Cir. 2008))). Therefore, in order for him to succeed in his asylum application at this point, he must

otherwise prove that he has a well-founded fear of future persecution.

                                                 B.

       Ly argues that substantial evidence does not support the BIA’s and the IJ’s finding that (1)

a fundamental change occurred in the country conditions in Mauritania, (2) he lacked a well-founded

fear of future persecution, and (3) he would not be tortured if removed to Mauritania. The IJ and the

BIA found that Ly did not establish that he was persecuted in Mauritania and therefore there was no

rebuttable presumption requiring the government to refute.

       We have recently upheld findings in several cases that the changed country conditions in

Mauritania reduce any objective fear of future persecution. See Koita v. Mukasey, 314 F. App’x 839,

843–44 (6th Cir. 2009) (holding that the free elections of 2006 and 2007 held in Mauritania

constituted “substantial evidence support[ing] the BIA’s determination that conditions in Mauritania

have fundamentally changed”); Sy v. Mukasey, 278 F. App’x 473, 476 (6th Cir. 2008) (“Improving

conditions in Mauritania since [the petitioner’s] departure, however, doom his [asylum] petition.”);

                                                 11
Ly v. Holder
No. 09-3545

Sall v. Gonzales, 239 F. App’x 975, 981 (6th Cir. 2007) (“The 2003 State Department Report states

that many of the former refugees have returned to Mauritania, that the Mauritanian government is

cooperating with humanitarian groups to assist returning refugees, and that the government has

returned property to many of the refugees[,]” which “supports the BIA’s determination that changed

circumstances bar [the petitioner’s] application for asylum.”).    Ly does not offer any evidence

contradicting the 2003 State Department Report other than the letters allegedly from his family

members and his own testimony—all of which were deemed not credible as part of the adverse

credibility finding. Therefore, Ly offers no evidence that the government would attempt to target

him specifically as a member of a class—Fulani, Senegalese, or supporter of the opposition

party—and he has established no objective fear of future persecution.

       Although the BIA noted that Mauritania could potentially still gain from improvement in its

social and political spheres, these possible shortcomings do not suggest a well-founded fear or

likelihood that Ly will be persecuted or tortured upon return. Based upon the administrative record,

substantial evidence supports the BIA’s and IJ’s findings and the denial of his application for

asylum.

                                                C.

       Additionally, Ly asserts that the IJ and the BIA clearly erred in denying his claim for

withholding of removal. In order to qualify for withholding of removal, an applicant must

demonstrate that it is more likely than not that his “life or freedom would be threatened in [the]

country [to which he would be removed] because of [his] race, religion, nationality, membership in

a particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A). This standard is more

                                                12
Ly v. Holder
No. 09-3545

stringent than the “well-founded fear” standard used in asylum claims. Abay v. Ashcroft, 368 F.3d

634, 637 (6th Cir. 2004). Therefore, if an applicant fails to establish that he is a “refugee” eligible

for asylum, he necessarily fails to qualify for withholding of removal. Id.

        As stated above, the record supported the IJ’s ruling that Ly lacked credibility and that he did

not meet his burden necessary for the court to grant his application for asylum. Because he did not

satisfy the lower burden required in applying for asylum, his claim for withholding of removal also

fails. See id. at 637.

                                                  D.

        Finally, Ly seeks protection under CAT. CAT provides that removal must be withheld if

“it is more likely than not that [the applicant] would be tortured if removed to the proposed country

of removal.” 8 C.F.R. § 208.16(c)(2). Under CAT, however, no protected-ground nexus is required

to obtain relief as is required for asylum and withholding of removal claims. Almuhtaseb v

Gonzales, 453 F.3d 743, 751 (6th Cir. 2006). The court shall consider “all evidence relevant to the

possibility of future torture” to determine “whether it is more likely than not that an applicant would

be tortured” upon removal to the designated proposed country. 8 C.F.R. § 208.16(c)(3)(i)–(iv).

Such evidence can include past torture, the possibility to relocate the applicant to a location within

the country where he would not likely be tortured, and the proposed country’s record of human

rights’ violations. Id.

        For the same reasons that support the denial of Ly’s application for asylum and withholding

of removal, Ly also fails to satisfy the requirement needed for CAT protection. He failed to show



                                                  13
Ly v. Holder
No. 09-3545

he was tortured in the past, and he has not established that it would be more likely than not that he

will be tortured in the future. For this reason, Ly’s final claim for CAT protection also fails.

                                                 IV.

       Ly contends that the IJ erred by admitting and relying on the asylum officer’s notes in its

denial of his asylum application. He also argues that admitting the notes when they were not

previously furnished to him by the deadline established by local rules and without affording him an

opportunity to cross-examine the asylum officer violated his Fifth Amendment right to due process.

The BIA found no error in the IJ’s admitting these documents.

       The Federal Rules of Evidence are not controlling in administrative proceedings. See Matter

of Grijalva, 19 I. & N. Dec. 713, 722 (B.I.A. 1988); Matter of Velasquez, 19 I. & N. Dec. 377, 380

(B.I.A. 1986). “[E]vidence is not inadmissible merely because it constitutes hearsay under those

rules.” Ayyoub v. INS, 93 F. App’x 828, 833 (6th Cir. 2004). Rather, “[t]he due process test for

admissibility of evidence in a deportation hearing ‘is whether the evidence is probative and whether

its use is fundamentally fair.’” Id. (quoting Felzcerek v. INS, 75 F.3d 112, 115 (2d Cir. 1996)).

“Hearsay evidence is admissible in an administrative proceeding, provided it is relevant and

material.” Myers v. Sec’y of Health & Human Servs., 893 F.2d 840, 846 (6th Cir. 1990). In addition,

“8 U.S.C. § 1186a(c)(4) explicitly provides that the BIA may consider ‘any credible evidence’

relevant to an alien’s application.” Ayyoub, 93 F. App’x at 833–34.

       The notes had some probative value, and their admission was not improper under the relaxed

evidentiary rules applicable to immigration proceedings. Neither the IJ’s decision not to require



                                                 14
Ly v. Holder
No. 09-3545

strict adherence to local rule nor the absence of the asylum officer rendered the proceeding

fundamentally unfair in violation of due process.

                                               V.

       For the foregoing reasons, we deny Ly’s petition for review.




                                               15